DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:
receiving, 
identifying, 
receiving,
determining,
storing, 
deducting,

Claim 1 is directed to a series of steps for performing actions in determining products that a payment should be deducted an account of an associated person, which is a commercial interaction and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of a computer system, a plurality of sensors, processor, and non-transitory computer-readable storage medium does not take the claim out of the method of organizing human interactions.  Thus the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the computer system, sensors, processor, and non-transitory computer-readable storage medium are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, receiving data by a computer system form a plurality of sensors, 

Independent Claims 9, and 17 recite a system, and non-transitory computer-readable storage medium that perform substantially the same steps as Claim 1, and are thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 2-8 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-8 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Dependent Claims 10-16 depend from rejected Claim 9 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 10-16 are rejected for the same reasons as stated in the rejection of Claim 9 from which they depend.

Dependent Claims 18-20 depend from rejected Claim 17 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0096566 Blair, in view of US 9,911,290 Zalewski.

As per Claims 1, 9, and 17, Blair discloses a method, system, and non-transitory computer-readable storage medium for tracking a product item in an automated-checkout store, comprising: 
receiving, by a computer system from a plurality of sensors including at least one or more cameras (Blair: [0017] computer system linked to camera systems to confirm the identity of the customer and products selected by the customer for purchase) and one or more weight sensors (Blair: [0018] use of a sensor device measuring the data collected by the sensors (Blair: [0018] change in sensor signal may be communicated to the store’s computer system); 
identifying, by the computer system, an account associated with a person who enters the store (Blair: [0017], store uses a computer system linked to cameras to identify the customer’s account with the particular store); 
determining, by the computer system, an interaction between the person and the product item based on the data collected by one or more of the sensors (Blair: [0040], video records customers as they interact with various products); 
storing, by the computer system, information associating the product item with the person (Blair: [0045] creating a virtual shopping cart based on sensor data of customer interacting with items in the store); and 
deducting, by the computer system, a payment amount from the identified account, wherein the payment amount is based on a price of the product item associated with the person (Blair: [0019], the point of sale system may automatically tabulate the cost of the sale and request payment, the requested payment may be accepted automatically).  

Blair fails to disclose a method, system, and non-transitory computer-readable storage medium for tracking a product item in an automated-checkout store, comprising: 
receiving, by the computer system, data on movement of the product item collected by one or more of the sensors.


receiving, by the computer system, data on movement of the product item collected by one or more of the sensors (Zalewski: Column 12, lines 30-47, detect movement or an item or interaction of an item with an object such as a hand).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Blair to include movement of a product item data as taught by Zalewski, with the automated checkout as taught by Blair with the motivation of enabling processing of cashier-less purchase transactions (Zalewski: Column 2, lines 35-39)

As per Claims 2 and 10, Blair discloses the method and system, wherein one or more of the sensors are affixed to one or more structures in the automated-checkout store, the one or more structures comprising any of: a ceiling; a floor; a shelf; a rack; and a refrigerator (Blair: [0018]).  

As per Claims 3 and 11, Blair discloses the method and system, wherein the plurality of sensors further comprise any of: a force sensor; a pressure sensor; a vibration sensor; a proximity sensor; a resistance-based film sensor; and a capacitive sensor (Blair: [0039]).  

As per Claims 4, 12, and 18, Blair discloses the method, system, and non-transitory computer-readable storage medium, further comprising: 
extracting, by the computer system, from the data received from one or more of the sensors, one or more features associated with the product item, the features comprising a weight, a shape, a color, a surface force image, a position, or a conductivity (Blair: [0043]); and 
determining, by the computer system using a machine-learning model, an identity of the product item based on one or more of the extracted features (Blair: [0043]).  

As per Claims 5 and 13, Blair fails to disclose the method and system, further comprising: 
determining, by the computer system based on the data received from a first sensor, a first identity for the product item associated with a first confidence score; 
determining, by the computer system based on the data received from a second sensor, a second identity for the product item associated with a second confidence score; and 
selecting one of the first identity and the second identity as the identity of the product item based on a comparison of the first confidence score and the second confidence score.  

Zalewski teaches the method and system, further comprising: 

determining, by the computer system based on the data received from a second sensor, a second identity for the product item associated with a second confidence score (Zalewski: Column 18, lines 10-32); and 
selecting one of the first identity and the second identity as the identity of the product item based on a comparison of the first confidence score and the second confidence score (Zalewski: Column 18, lines 10-32).  

The motivation to combine the teachings of Zalewski within the Blair reference is discussed in the rejection of Claims 1, 9, and 17, and incorporated therein.

As per Claims 6 and 14, Blair fails to disclose the method and system, further comprising: 
obtaining, by the computer system based on the data received from the sensors, a plurality of values associated with a characteristic of the product item, wherein each of the values is determined based on the data received from one of the sensors; and 
determining, by the computer system, a final value corresponding to the characteristic based at least in part on a weighted average of the plurality of values.  

Zalewski teaches the method and system, further comprising: 

determining, by the computer system, a final value corresponding to the characteristic based at least in part on a weighted average of the plurality of values (Zalewski: Column 11, lines 19-43).  

The motivation to combine the teachings of Zalewski within the Blair reference is discussed in the rejection of Claims 1, 9, and 17, and incorporated therein.

As per Claims 7, 15, and 19, Blair fails to disclose the method, system, and non-transitory computer-readable storage medium, further comprising: 
determining, by the computer system based on the data received from one or more of the sensors, a movement path within the automated-checkout store associated with the person.  

Zalewski teaches the method, system, and non-transitory computer-readable storage medium, further comprising: 
determining, by the computer system based on the data received from one or more of the sensors, a movement path within the automated-checkout store associated with the person (Zalewski: Column 137, lines 1-27).  



As per Claims 8, 16, and 20, Blair discloses the method, system, and non-transitory computer-readable storage medium, wherein the determining an interaction between the person and the product item comprises: 
determining, based on the data received from one or more of the sensors, that the person is located in proximity to the product item in a period of time (Blair: [0017]); 
detecting one or more movements of a hand of the person with respect to the product item (Blair: [0017]); and 
determining the interaction based on the one or more detected movements (Blair: [0017]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687